DETAILED ACTION
This office action is in response to amendment filed on Sept. 7, 2021.
Claims 1, 12, and 13 have been amended.
Claims 1-6, 8-13, and 15-18 are pending in this application.

Claim Objections
Claims 1-6, 8-13, and 16 are objected to because they include reference numbers which are enclosed within parentheses.  
The claims should not be enclosed numbers within parentheses so as to avoid confusion with other numbers which may appear in the claims. 
Claims 1-4, 12-13 and 16 are objected to because the term code(s) are unclear to identify their proper antecedent basis as below.
Claim 1 recited at line 15 “said codes provide, besides code” should be written “the software language code and the HDL code provide, besides a designing code” and at line 17 original “codes” should be written “extra codes”.
Claim 2 recites at line 2 the to be generated “codes” should be written “extra codes”.
Claim 3 recites at line 1 “said codes” should be written “the plurality of codes”.
Claim 4 recites at line 2 and at line 8 “said codes” should be written “the plurality of codes”.
Claim 12 recites at line 5 executing “code” should be written “a designing code”, at line 11 “said codes” should be written “a plurality of codes”, at line 17 “said codes”    provide, besides “code” should be written “the software language code and the HDL code provide, besides a designing code”, and at line 19 original “codes” should be written “extra codes”.
Claim 13 recites at line 6 executing “the codes” should be written “a plurality of codes”, at line 11 “said codes” should be written “the plurality of codes”, at line 17 “said  codes” provide, besides “code” should be written “the software language code and the HDL code provide, besides a designing code”, and at line 19 original “codes” should be written “extra codes”.
Claim 16 recites at line 3 executing “the code” should be written “the plurality of codes”.
Appropriate correction are required to above claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Illowsky et al. (US Pub. No. 20090113088 A1 hereinafter “Illowsky”), and in view of Bates et al. (US Pub. No. 20030221185 A1 hereinafter “Bates”) and further view of Wilson (US Pub. No. 20020072893 A1 hereinafter “Wilson”)
Per claims 1 (Currently Amended) and 13 (Currently Amended)
Illowsky discloses
A method for automated generating of a plurality of codes, suited for execution on a heterogeneous hardware system, comprising at least one software programmable unit and at least “there has been a corresponding need for data and code to be shared directly between these diverse heterogeneous different device types in order to carry out the intent of applications”) and optionally debug and test infrastructure, said codes include executable debug and/or test instructions ([0028] “the scope of the development, deployment and testing efforts necessary to enable interoperability”), said method comprising:
(i) loading of initial code, including one or more code descriptions ([0094] “The DartFormat is the rules for putting together a Dart package which encapsulates all the code, data, and content needed for an interoperability applications which can then be loaded “)
(iii) a step of automatically generating of said codes, at least one per available unit, based on said loaded initial code, provided with debug and/or test instructions ([0185] “Improving reliability of multi-device operations by encapsulating all the code, data and content of an interoperability application in a single package (or set of packages) which then spreads itself across other devices as required, eliminating the problems associated with mixing and matching separately generated and distributed application or protocol software implementations, code, data or content that otherwise would have to be separately generated and/or distributed to each device” & [0100] “The InteroperabilityInstructionSet is used to represent the code portions of a Dart.  The DartEngine executes these instructions.  Along with the conventional fetching, storing, testing, computations and branching instructions”)
Illowsky does not disclose
providing user debug and/or test instructions, specifying those variables in the code descriptions to be considered as calibration parameters and/or those variables in the code 
But Bates discloses
(ii) providing user debug and/or test instructions, specifying those variables in the code descriptions to be considered as calibration parameters and/or those variables in the code descriptions to be considered as to be monitored values, on said initial code; ([abstract] “One embodiment provides a method of debugging code, comprising displaying a user interface screen of a debugging program; and in response to an event, displaying the value of the variable and a comment associated with the variable in the user interface screen in a location other than in an original location of the comment.” & [0046] “debugging features such as providing variable names and values and program monitors.” & [0052] “a parameter attribute is associated with the debug data for each variable declared as a parameter in the present construct.”)
said codes provide, besides code it would originally generate, extra codes, which permit to override and/or to sample the value of a variable in the respective original codes ([0068] “In contrast, red hash marks 718,720 corresponding to lines 37 and 43, respectively, indicate that the respective variables are updated [override] at those locations.  Whether a variable is referenced or updated is determined by the debugger”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Illowsky and teaching of Bates including providing user debug and/or test instructions, specifying those variables in the code descriptions to be considered as calibration parameters and/or 
Illowsky and Bates do not disclose
wherein said software programmable unit being a microprocessor core and its corresponding code is software language code and said hardware programmable unit being a programmable logic matrix and its corresponding code is hardware description language (HDL) code.
However, Wilson discloses
said software programmable unit being a microprocessor core and its corresponding code is software language code ([0032] “The present invention thus allows the testing and verification of the microprocessor using a program written in the instruction set of the target microprocessor” & [0036] “the instruction set is defined, with cycle-accurate models following shortly after the C-programming language models are released.”) and
said hardware programmable unit being a programmable logic matrix and its corresponding code is hardware description language (HDL) code ([0122] “a reconfigurable, programmable logic matrix array for processing data in accord with a hardware encoded algorithm” & [0009] “The time-critical functions of the application can be written in a programming language designed for compiling a programming language to programmable logic and/or in a Hardware Description Language (HDL)”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Illowsky and Bates and further including said software programmable unit being a microprocessor core and its corresponding code is software language code and said hardware programmable unit being a programmable logic matrix and its corresponding code is hardware description language code as taught by Wilson in order to provide for an iterative build, test and debugging cycle and this process implemented on a reconfigurable logic device results in a faster and reduced development cycle which is more cost efficient, and uses fewer development resources.

Per claim 2
The rejection of claim 1 is incorporated
Illowsky discloses software programmable unit and the hardware programmable unit
Illowsky and Wilson do not discloses
whether the to be generated codes, respectively for the software programmable unit and the hardware programmable unit, will be provided with said debug and/or test instructions or, when provided, whether said debug and test infrastructure will perform a part of those.
But Bates discloses
whether the to be generated codes will be provided with said debug and/or test instructions or, when provided, whether said debug and test infrastructure will perform a part of those ([0010] “a method of debugging code, comprising: executing the code during a debugging session; giving control to a debugging program when a debug event occurs”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Illowsky and Wilson and further including whether the to be generated codes will be provided with said debug and/or test instructions or, when provided, whether said debug and test infrastructure will perform a part of those as taught by Bates in order to provide a method of debugging code and configure the user interface screen with viewable attributes indicative of each instance of a variable in at least the code displayed in the source code panel.

Per claim 3
The rejection of claim 1 is incorporated
Illowsky and Wilson do not discloses
wherein said codes permit to override and/or to sample the value of a variable as indicated in the user debug and/or test instructions in the initial code.
But Bates discloses
wherein said codes permit to override and/or to sample the value of a variable as indicated in the user debug and/or test instructions in the initial code ([0068] “In contrast, red hash marks 718,720 corresponding to lines 37 and 43, respectively, indicate that the respective variables are updated at those locations.  Whether a variable is referenced or updated is determined by the debugger”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Illowsky and Wilson 

Per claim 4
The rejection of claim 2 is incorporated
Illowsky and Wilson do not discloses
automatically generating of said codes, at least one per available unit, based on said loaded initial code, provided with debug and/or test instructions.
But Bates discloses
automatically generating of said codes, at least one per available unit, based on said loaded initial code, provided with debug and/or test instructions ([0035] “The processor 112 could be any processor adapted to support the debugging methods of the invention.  In particular, the computer processor 112 is selected to support the debugging features of the present invention.” & [0037] “the operating system includes a loader 117 configured to load the computer program 119 into memory 115 from some storage device (e.g., DASD 138).  The computer program 119 represents any code that is to be examined, edited, compiled and/or debugged.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Illowsky and Wilson and further including automatically generating of said codes, at least one per available 

Per claim 5
The rejection of claim 4 is incorporated
Illowsky and Wilson do not discloses 
based on determining whether said parameters or variables are accessing by said debug and test infrastructure and/or the code load on the said software programmable unit
But Bates discloses
based on determining whether said parameters or variables are accessing by said debug and test infrastructure and/or the code load on the said software programmable unit ([0052] “the compiler 121 determines whether a variable in the construct is declared as a parameter.  If so, at step 426, a parameter attribute is associated with the debug data for each variable declared as a parameter in the present construct.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Illowsky and Wilson further including based on determining whether said parameters or variables are accessing by said debug and test infrastructure and/or the code load on the said software programmable unit as taught by Bates in order to provide a method of debugging code and configure the user interface screen with viewable attributes indicative of each instance of a variable in at least the code displayed in the source code panel.

Per claim 17
The rejection of claim 1 is incorporated
Illowsky further discloses
wherein a computer program product comprises computer-readable code, that when run on a computer system causes the computer system to execute the method ([0313] “a computer program mechanism embedded therein, the computer program mechanism comprising: a program module that directs the computer system or information appliance to function in a specified manner to recruit a team of recruited devices for interoperation, the program module”)

Per claim 18
The rejection of claim 17 is incorporated
Illowsky further discloses
comprising a non-transitory machine-readable storage medium storing the computer program product ([0491] “the invention provides a computer program product for use in conjunction with a computer system or information appliance, the computer program product comprising a computer readable storage medium and a computer program mechanism embedded therein, the computer program mechanism comprising: a program module that directs the computer system or information appliance to function in a specified manner for storing a software application package”)

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Illowsky, and in view of Bates and Wilson and further view of Gaster et al. (US Pub. No. 20110022817 A1 hereinafter “Gaster”)
Per claims 6  and 16
The rejection of claim 1 is incorporated
Illowsky, Bates and Wilson does not disclose
a step of automatically generating of code, suited for calibration and/or debug equipment to be connected to said heterogeneous hardware system.
But Gaster discloses
a step of automatically generating of code, suited for calibration and/or debug equipment to be connected to said heterogeneous hardware system ([0033] “Debugger 108 includes functionality to debug application code and other processing logic executing on heterogeneous computing system 100”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Illowsky, Bates and Wilson and further including a step of automatically generating of code, suited for calibration and/or debug equipment to be connected to said heterogeneous hardware system as taught by Gaster in order to a debugger having ability to monitor the execution of application code and other processing logic on the CPUs.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Illowsky, and in view of Bates and Wilson and further view of Flores et al. (US Pub. No. 20040103336 A1 hereinafter “Flores”)

The rejection of claims 1 and 13 are incorporated
Illowsky, Bates and Wilson does not disclose
heterogeneous hardware system includes specific resources to support data transfers related to debug and/or test and the automatically generated codes exploit those resources.
But Flores discloses
system includes specific resources to support data transfers related to debug and/or test and the automatically generated codes exploit those resources ([0038] “This assures designs using CPU core 201 have sufficient debug facilities to support debugger application program 110 baseline debug, instrumentation, and data transfer capabilities.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Illowsky, Bates and Wilson and further including system includes specific resources to support data transfers related to debug and/or test and the automatically generated codes exploit those resources as taught by Flores in order to provide an emulation facilities to incorporate a CPU mega-module to support debugger application in heterogeneous system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Illowsky, and in view of Bates and Wilson and further view of Bharadwaj et al. (US Pub. No. 20140201721 A1 hereinafter “Bharadwaj”)
Per claim 9 

Illowsky, Bates and Wilson does not disclose
automated gathering of a list of signals from said loaded initial code, provided with user debug and/or test instructions, resulting in a list of calibration signals.
But Bharadwaj discloses
automated gathering of a list of signals from said loaded initial code, provided with user debug and/or test instructions, resulting in a list of calibration signals ([0004] “provide a software-based framework including user defined fields including a list of primitives to be applied to at least a portion of service data collected for the software product being debugged…create a profile including a list of the software executable pre-processing steps used during the run; analyze an operating problem in the software product based on results of the run”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Illowsky, Bates and Wilson and further including automated gathering of a list of signals from said loaded initial code, provided with user debug and/or test instructions, resulting in a list of calibration signals as taught by Bharadwaj configure to analyze one or more identified operating problems, including one or more primitives from the list of primitives, by applying runs of software executable pre-processing steps to the portion of the service data collected for the software product being debugged.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Illowsky, and in view of Bates and further view of Wilson and Rakhmilevich et al. (US Pub. No. 20190065351 A1 hereinafter “Rakhmilevich”)
Per claim 12 (Currently Amended)
codellowsky discloses
executing initial code, including one or more code descriptions, executing code as generated from said initial ([0100] “The InteroperabilityInstructionSet is used to represent the code portions of a Dart.  The DartEngine executes these instructions.  Along with the conventional fetching, storing, testing, computations and branching instructions of conventional processors”)
(i) loading of initial code, including one or more code descriptions ([0094] “The DartFormat is the rules for putting together a Dart package which encapsulates all the code, data, and content needed for an interoperability applications which can then be loaded “)
(iii) a step of automatically generating of said codes, at least one per available unit, based on said loaded initial code, provided with debug and/or test instructions ([0185] “Improving reliability of multi-device operations by encapsulating all the code, data and content of an interoperability application in a single package (or set of packages) which then spreads itself across other devices as required, eliminating the problems associated with mixing and matching separately generated and distributed application or protocol software implementations, code, data or content that otherwise would have to be separately generated and/or distributed to each device” & [0100] “The InteroperabilityInstructionSet is used to represent the code portions of a Dart.  The DartEngine executes these instructions.  Along with the conventional fetching, storing, testing, computations and branching instructions”)
Illowsky does not disclose
providing user debug and/or test instructions, specifying those variables in the code descriptions to be considered as calibration parameters and/or those variables in the code descriptions to be considered as to be monitored values, on said initial code and said codes provide, besides the code it would originally generate, extra codes, which permit to override and/or to sample the value of a variable in the respective original codes.
But Bates discloses
(ii) providing user debug and/or test instructions, specifying those variables in the code descriptions to be considered as calibration parameters and/or those variables in the code descriptions to be considered as to be monitored values, on said initial code; ([abstract] “One embodiment provides a method of debugging code, comprising displaying a user interface screen of a debugging program; and in response to an event, displaying the value of the variable and a comment associated with the variable in the user interface screen in a location other than in an original location of the comment.” & [0046] “debugging features such as providing variable names and values and program monitors.” & [0052] “a parameter attribute is associated with the debug data for each variable declared as a parameter in the present construct.”)
said codes provide, besides the code it would originally generate, extra codes, which permit to override and/or to sample the value of a variable in the respective original codes ([0068] “In contrast, red hash marks 718,720 corresponding to lines 37 and 43, respectively, indicate that the respective variables are updated [override] at those locations.  Whether a variable is referenced or updated is determined by the debugger”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Illowsky and teaching of Bates including providing user debug and/or test instructions, specifying those variables in the code descriptions to be considered as calibration parameters and/or those variables in the code descriptions to be considered as to be monitored values, on said initial code and said codes provide, besides the code it would originally generate, extra codes, which permit to override and/or to sample the value of a variable in the respective original codes in order to provide a method of debugging code and configure the user interface screen with viewable attributes indicative of each instance of a variable in at least the code displayed in the source code panel.
Illowsky and Bates do not disclose
wherein said software programmable unit being a microprocessor core and its corresponding code is software language code and said hardware programmable unit being a programmable logic matrix and its corresponding code is hardware description language code.
However, Wilson discloses
said software programmable unit being a microprocessor core and its corresponding code is software language code ([0032] “The present invention thus allows the testing and verification of the microprocessor using a program written in the instruction set of the target microprocessor” & [0036] “the instruction set is defined, with cycle-accurate models following shortly after the C-programming language models are released.”
said hardware programmable unit being a programmable logic matrix and its corresponding code is hardware description language code ([0122] “a reconfigurable, programmable logic matrix array for processing data in accord with a hardware encoded algorithm” & [0009] “The time-critical functions of the application can be written in a programming language designed for compiling a programming language to programmable logic and/or in a Hardware Description Language (HDL)”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Illowsky and Bates and further including said software programmable unit being a microprocessor core and its corresponding code is software language code and said hardware programmable unit being a programmable logic matrix and its corresponding code is hardware description language code as taught by Wilson in order to provide for an iterative build, test and debugging cycle and this process implemented on a reconfigurable logic device results in a faster and reduced development cycle which is more cost efficient, and uses fewer development resources.
Illowsky, Bates and Wilson do not disclose
compare the outcome of said executions to verify the substantially functional similarity of said codes.
However, Rakhmilevich discloses
compare the outcome of said executions to verify the substantially functional similarity of said codes [0171] “The output files and return codes 711 and 713 from both platforms can be downloaded to the test manager, for use by the test results comparing component to determine whether the output files and return codes from both platforms match.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Illowsky, Bates and Wilson and further including compare the outcome of said executions to verify the substantially functional similarity of said codes as taught by Rakhmilevich in order to identify any differences between the result of executions can be used to inform the need for modifications to the platform to ensure proper operation of the applications.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 11 considered allowable subject matter by virtue of their dependence on allowable subject matter dependent claim 10. 

Response to Arguments
Applicant’s arguments filed on Sept. 7, 2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argues that:
(a) 	Applicant's arguments with respect to claims 1, 12, and 13, the cited references do not disclose features “a heterogeneous hardware system (200), comprising at least one software programmable unit (210) and at least one hardware programmable unit (220); providing user debug and/or test instructions (20), specifying those variables in the code descriptions to be considered as calibration parameters and/or those variables in the code descriptions to be 
Examiner’s response: 
Examiner disagrees.
Illowsky discloses a heterogeneous hardware system (200), comprising at least one software programmable unit (210) and at least one hardware programmable unit (220) ([0027] “there has been a corresponding need for data and code to be shared directly between these diverse heterogeneous different device types in order to carry out the intent of applications” & [0081] “the devices to be spread to are of diverse types and have heterogeneous device hardware [hardware unit] software [software unit] and operating system (if any) characteristics.”)
automatically generating (30) of said codes (40), at least one per available unit, based on said loaded initial code ([0070] “(iii) computer generation of custom programs so that devices that originate content can automatically and easily marry that content with interoperability programs”), provided with debug and/or test instructions ([0100] “The InteroperabilityInstructionSet is used to represent the code portions of a Dart.  The DartEngine executes these instructions.  Along with the conventional fetching, storing, testing, computations and branching instructions”)

Bates discloses these features to remedy the insufficiencies of Illowsky.  Bates discloses

Bates also discloses said codes (50, 60) provide, besides code it would originally generate (70) (80), extra codes (90)(100), which permit to override and/or to sample the value of a variable in the respective original codes (70)(80) ([0068] “In contrast, red hash marks 718,720 corresponding to lines 37 and 43, respectively, indicate that the respective variables are updated [override] at those locations.  Whether a variable is referenced or updated is determined by the debugger” & [0011] “executing the code during a debugging session, taking control of the code when a debug event occurs; rendering a debugger user interface screen, wherein the user interface screen comprises a source code panel containing code; and in response to a user event, configuring the user interface screen with viewable attributes indicative of each instance of a variable in at least the code displayed in the source code panel.” & ([0012] “determining each instance of each variable in computer code; and updating a debug data record each instance of each variable [override the value of a variable in the respective original codes]

Based on at least the reason above, the suggested combination of references teaches or suggests all features of independent claims 1, 12 and 13.  Therefore, at least by virtue of dependence, the combination of reference teaches or suggests all elements of associated dependent claims.  Accordingly, these rejections should be maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNCHUN WU/Examiner, Art Unit 2191

 /WEI Y ZHEN/ Supervisory Patent Examiner, Art Unit 2191